Citation Nr: 0725925	
Decision Date: 08/20/07    Archive Date: 08/29/07

DOCKET NO.  06-07 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a compensable disability rating for bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from March 
1946 to April 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  That rating decision denied an increased 
disability rating for the veteran's service-connected 
bilateral hearing loss.  

In July 2007, a hearing was held before Mark W. Greenstreet 
who was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7107(b) (c) (West 2002).  A copy of 
the transcript of that hearing is of record.

A motion to advance this case on the Board's docket, which 
was granted for good cause in August 2007.  38 U.S.C.A. 
§ 7107 (West 2002); 38 C.F.R. § 20.900(c) (2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In July 2007 the veteran presented sworn testimony before the 
under signed Veterans Law Judge.  He testified that he had 
recent treatment and evaluation in March 2007 at the 
audiology clinic at the VA medical center (VAMC) in Omaha, 
Nebraska and that this showed a decline in his hearing since 
his last VA Compensation and Pension examination.  

Review of the record reveals that the veteran's last 
Compensation and Pension examination was conducted in June 
2005.  The veteran's recent treatment records need to be 
obtained and another audiology Compensation and Pension 
examination of the veteran should be conducted.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is REMANDED for the following action:

1.  Request complete copies of the 
veteran's treatment records from VAMC 
Omaha for the period of time from 2005 to 
the present.  The Board is particularly 
interested in obtaining the veteran's 
audio clinic treatment and evaluation 
records and reports from 2007.  All 
information obtained should be made part 
of the file.   

2.  Following the above, the veteran 
should be accorded a VA audiology 
examination to ascertain the current level 
of his bilateral hearing loss disability.  
The report of examination should include a 
detailed account of all manifestations of 
hearing loss found to be present.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  The claims folder and a copy of 
this remand must be made available and 
reviewed by the examiner in conjunction 
with the examination.  

3.  Following the above, readjudicate the 
veteran's claim for an increased 
disability rating for hearing loss.  
Specifically, consider if the findings of 
the VA audiology examination reveal an 
exceptional pattern of hearing impairment 
under 38 C.F.R. § 4.86, and rate the 
veteran's hearing loss disability 
accordingly.  If any benefit on appeal 
remains denied, a Supplemental Statement 
of the Case should be issued and the 
veteran and his representative should be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Mark W. Greenstreet 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

